Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-20-00511-CV

                                IN THE INTEREST OF A.M.M., a Child

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019PA02102
                          Honorable John D. Gabriel, Jr., Judge Presiding 1

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: April 14, 2021

AFFIRMED

           This is an accelerated appeal from a trial court’s order terminating the parent-child

relationship. Appellant, A.H., appeals the trial court’s order terminating her parental relationship

with A.M.M., arguing the evidence was legally and factually insufficient to support the grounds

for termination as well as the trial court’s best-interest finding. 2 We affirm the trial court’s order.

                                                 BACKGROUND

           On October 16, 2019, the Department of Family and Protective Services filed an original

petition, seeking temporary managing conservatorship of A.M.M. and termination of the parental

rights of both of A.M.M.’s parents, A.H. (Mother) and U.M. (Father). The affidavit in support of


1
 Senior Judge sitting by assignment.
2
 To protect the identity of the minor child, we refer to appellant and the child by initials or pseudonyms. See TEX.
FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8.
                                                                                     04-20-00511-CV


the petition stated the Department received an intake alleging neglectful supervision of A.M.M.

by both parents. The affidavit further stated while Mother was experiencing an episode of

schizophrenia, she left the Haven for Hope homeless shelter unannounced without providing any

contact information or details of her whereabouts. Father tested positive for methamphetamines

and amphetamines on October 11 and October 15, 2019, while A.M.M. was in his care. The trial

court rendered an order of protection for A.M.M., named the Department temporary managing

conservator, and appointed an attorney and guardian ad litem.

       The case proceeded to a bench trial approximately one year later. The evidence at trial

included the parents’ family plans and the testimony of four witnesses—the initial investigator,

the primary caseworker, Mother, and Foster Mother. Father did not participate in the trial. The

court terminated the parental rights of Mother and Father. With respect to Mother, the court found

the Department established by clear and convincing evidence the grounds for termination set forth

in subsections (D), (E), (N), (O), and (P) of Section 161.001(b)(1) of the Texas Family Code. The

court also found by clear and convincing evidence that it was in A.M.M.’s best interest to terminate

Mother and Father’s parental rights.

       Mother timely appealed the trial court’s order. She argues the evidence presented by the

Department was not legally or factually sufficient to support the grounds for termination or to

support the court’s best-interest finding. The Department argues the evidence presented at trial

was legally and factually sufficient to support the court’s determination. Father did not appeal.

                         STANDARD OF REVIEW AND APPLICABLE LAW

       In assessing the legal and factual sufficiency of the evidence to support the trial court’s

findings, we employ a heightened standard of review to determine whether the trial court could

have formed a firm belief or conviction about the truth of the Department’s allegations. In re

J.F.C., 96 S.W.3d 256, 266–67 (Tex. 2002). Under this standard, the trial court is the sole judge


                                                -2-
                                                                                    04-20-00511-CV


of the weight and credibility of the evidence, including the testimony of the Department’s

witnesses. In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009). To give proper deference to the

factfinder’s role, we must assume it resolved disputed evidence in favor of its findings if a

reasonable factfinder could have done so. Id. at 344.

       In our legal sufficiency review, we review the evidence in the light most favorable to the

finding and disregard all evidence that a reasonable factfinder could have disbelieved or found

incredible. J.F.C., 96 S.W.3d at 266. However, we must consider undisputed or uncontradicted

evidence in our review, even if that evidence does not support the trial court’s finding. Id. When

conducting a factual sufficiency review, we consider the entire record. Id. Rather than disregard

disputed evidence that a reasonable factfinder could not have credited in favor of the finding, we

must determine whether, in light of the entire record, that evidence “is so significant that a

factfinder could not reasonably have formed a firm belief or conviction” that the finding was true.

Id.

                                           DISCUSSION

           A. Legal and Factual Sufficiency of the Evidence to Support Grounds for
              Termination under § 161.001(b)(1)(D) & (E)

       The trial court terminated Mother’s parental rights pursuant to grounds (D), (E), (N), (O),

and (P). When a parent challenges findings under subsection (D) and/or subsection (E), we must

address those grounds even if there are other predicate grounds because of the potential future

consequences for parental rights to another child. In re N.G., 577 S.W.3d 230, 235 (Tex. 2019)

((D) and (E) must be reviewed if challenged on appeal, regardless of whether sufficient evidence

exists to support another predicate ground, because endangerment finding under (D) or (E) may

be used in future termination proceeding involving different child).




                                               -3-
                                                                                      04-20-00511-CV


                   1. Evidence Related to Subsection (D)

       In her first issue, Mother argues the evidence was not legally and factually sufficient to

support termination under section 161.001(b)(1)(D) of the Texas Family Code. In order to

terminate parental rights pursuant to subsection (D), the Department must prove by clear and

convincing evidence that the parent knowingly placed the child in or allowed the child to remain

in conditions or surroundings that endangered the child’s physical or emotional well-being. See In

re I.N.D., No. 04-20-00121-CV, 2020 WL 2441375, at *3 (Tex. App.—San Antonio May 13,

2020, pet. denied) (mem. op.).

       “Conditions or surroundings” establishing endangerment include “[i]nappropriate,

abusive, or unlawful conduct by persons who live in the child’s home or with whom the child is

compelled to associate on a regular basis.” In re M.R.J.M., 280 S.W.3d 494, 502 (Tex. App.—Fort

Worth 2009, no pet.). “Endanger,” as used in section 161.001(b)(1)(D), means to expose to loss or

injury or to jeopardize a child’s emotional or physical health. See Tex. Dep’t of Human Servs. v.

Boyd, 727 S.W.2d 531, 533 (Tex. 1987) (construing predecessor statute). An environment that

endangers the child may be created by the physical living conditions in the child’s home or by the

conduct of a parent living in the home. In re R.S.-T., 522 S.W.3d 92, 108–09 (Tex. App.—San

Antonio 2017, no pet.). A parent knowingly places or allows a child to remain in an endangering

environment when the parent is aware of the potential danger but disregards it. M.R.J.M., 280

S.W.3d at 502. Thus, a child may be endangered when the home environment creates a potential

for emotional or physical injury; the injurious conduct does not need to be directed at the child and

the child does not need to suffer injury in order for the requirements of subsection (D) to be met.

Boyd, 727 S.W.2d at 533; I.N.D., 2020 WL 2441375, at *3. Evidence of endangerment may

include, among other things, domestic violence, want of self-control, and propensity for violence.




                                                -4-
                                                                                     04-20-00511-CV


R.S.-T., 522 S.W.3d at 110 (quoting In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston [14th

Dist.] 2003, no pet.)).

          The Department’s investigator, Jody Dowling, testified Mother admitted she knew Father

was using methamphetamines and, even so, she left three-month old A.M.M. with Father when

she voluntarily admitted herself to the San Antonio State Hospital. Mother argues in her brief she

had no knowledge Father would use methamphetamines while she was absent, and argues there

was no evidence Father was in close proximity to A.M.M. when he used drugs. However,

subsection (D) does not require Father’s drug use to have occurred in A.M.M.’s presence; the

ground is established if A.M.M. was exposed to the potential for injury as a result of Mother’s

knowing actions or omissions. See M.R.J.M., 280 S.W.3d at 502. The testimony at trial established

Mother knew Father was using methamphetamines, she used methamphetamines with Father,

triggering her paranoia and delusions, and she left A.M.M. with Father, placing the child at risk.

There was also evidence at trial that Father had a history of domestic violence. Both Mother and

Caseworker Davis testified Mother was twice hospitalized as a result of Father’s physical abuse,

rendering her temporarily unable to walk after one incident. Mother’s decision to leave A.M.M. in

Father’s care, knowing his history of physical abuse, also created a potential for the child’s

emotional or physical injury.

          Mother also argues A.M.M. was left in a safer environment with Father than with her, and

she argues this is supported by Dowling’s testimony that A.M.M. was found in Father’s custody

to be physically and visibly fine. Although Mother may have intended to do the responsible thing

by removing herself from A.M.M, she nevertheless endangered the child by leaving him with

Father.

          On this record, we hold the trial court could have formed a firm belief or conviction that

Mother knowingly placed or allowed A.M.M. to remain in conditions or surroundings that


                                                 -5-
                                                                                   04-20-00511-CV


endangered the child’s physical or mental well-being when Mother placed A.M.M in Father’s care,

knowing Father used methamphetamines and had committed acts of domestic abuse. See TEX.

FAM. CODE § 161.001(b)(1)(D); In re J.F.C., 96 S.W.3d 256, 261 (Tex. 2002). We therefore hold

the evidence is both legally and factually sufficient to support the trial court’s endangerment

finding under subsection (D).

                  2. Evidence Related to Subsection (E)

       In her second issue, Mother argues the evidence was not legally and factually sufficient to

support the trial court’s finding that she engaged in conduct or knowingly placed A.M.M. with a

person who engaged in conduct that endangered the child’s physical or emotional well-being. See

TEX. FAM. CODE § 161.001(b)(1)(E). Specifically, she argues the Department has not proven a

course of conduct that endangered A.M.M. because she was forthcoming about her prior

methamphetamine and other drug use, submitted to at least three different drug and alcohol

assessments, and never tested positive for anything other than alcohol. The Department argues

Mother’s continued drug and alcohol abuse was grounds for termination under subsection (E). It

also contends Mother did not complete any drug and alcohol treatment programs, she was a no

show for five of seven required urinalyses, and she tested positive for alcohol during one

urinalysis—after which she admitted she consumed alcohol. The Department further argues

Mother’s move from San Antonio to Comanche, Oklahoma in November 2019 followed by her

move to Tulsa in Spring 2020, made it impossible for her to receive treatment paid for by the

Department and made it difficult, if not impossible, for the Department to monitor her drug and

alcohol treatment compliance.

       Under section 161.001(b)(1)(E), the term endangerment has the same definition as in

section 161.001(b)(1)(D), but the grounds of subsections (D) and (E) are otherwise different. See

Boyd, 727 S.W.2d at 533. Termination under subsection (E) must be based on more than a single


                                              -6-
                                                                                       04-20-00511-CV


act or omission; a voluntary, deliberate, and conscious course of conduct by the parent is required.

In re J.W., 152 S.W.3d 200, 205 (Tex. App.—Dallas 2004, pet. denied). The course of conduct

may include both the parent’s actions and failures to act. In re M.J.M.L., 31 S.W.3d 347, 351

(Tex. App.—San Antonio 2000, pet. denied). Scienter is not required for a parent’s own acts or

omissions; proof of the parent’s knowledge is required only when the allegation is that the parent

placed the child with others who endangered the child. In re K.J.G., No. 04-19-00102-CV, 2019

WL 3937278, at *4 (Tex. App.—San Antonio Aug. 21, 2019, pet. denied) (mem. op.).

       The Department does not have to prove that the parent directed the endangering conduct at

the child, that it was done in the presence of the child, or that the parent caused an actual injury or

threat of injury to the child. Boyd, 727 S.W.2d at 533; Walker v. Tex. Dep’t of Family & Protective

Servs., 312 S.W.3d 608, 616-17 (Tex. App.—Houston [1st Dist.] 2009, pet. denied); M.J.M.L., 31

S.W.3d at 350. The danger to the child’s well-being may be inferred from the nature of the parent’s

misconduct alone. Boyd, 727 S.W.2d at 534. Thus, in considering whether a course of conduct that

endangers the child’s physical or emotional well-being has been established, the court may

consider evidence of the parent’s conduct both before and after the child’s birth, including conduct

occurring after the child was removed from the parent’s care. K.J.G., 2019 WL 3937278, at *4;

Walker, 312 S.W.3d at 617. “Evidence of illegal drug use or alcohol abuse by a parent

is . . . conduct which will support an affirmative finding that the parent has engaged in a course of

conduct which has the effect of endangering the child.” In re S.N., 272 S.W.3d 45, 52 (Tex. App.—

Waco 2008, no pet.).

       Mother testified she used methamphetamines along with other controlled substances and

had a long history of drug abuse beginning when she was a teenager. She further testified the last

time she used methamphetamines was the same day she was admitted to San Antonio State

Hospital for mental health and substance abuse treatment on October 13, 2019. Davis testified that


                                                 -7-
                                                                                      04-20-00511-CV


after Mother was discharged from San Antonio State Hospital, she completed multiple drug and

alcohol use disorder assessments in San Antonio and Oklahoma concluding she required in patient

or outpatient treatment for a substance use disorder. However, Mother never completed any

recommended programs. She explained she did not complete treatment because, among other

things, other patients were abusive, she relocated to Tulsa from Comanche, and in-patient

treatment conflicted with her work schedule.

       The Department asked Mother to submit to seven separate drug tests, and the family plan

expressly stated that a failure to appear or to submit a sample when requested would be treated as

an automatic positive test result for drugs. Mother submitted to two of the seven drug tests. Mother

claimed she missed many of the tests because she could not afford them.

       Mother further testified she no longer abused alcohol but conceded alcohol abuse had been

an issue throughout her life, and she was taking Naltrexone to avoid a relapse. Mother’s most

recent provider conducted a urinalysis in August 2019—two months before trial. Mother tested

positive for alcohol, after having told the provider she had not consumed alcohol recently. At trial,

Mother admitted she had lied and testified she drank one beer the evening before the test to

alleviate back pain from work because she did not have health insurance, ibuprofen did not

alleviate the pain, and “what would one beer hurt.”

       Mother testified she had been sober since October 13, 2019, the day she entered San

Antonio State Hospital, referring to the lack of a positive drug test in the year since she was

discharged from the hospital. She further testified she “learned how to cope” with her drug

addiction problem. It is undisputed that Mother did not test positive for anything other than alcohol

while the case was pending, and there is no other evidence of any illegal drug use after her release

from San Antonio State Hospital in November 2019. However, based on the entire record,

including Mother’s failure to appear for requested drug tests and submit samples, her lying with


                                                -8-
                                                                                      04-20-00511-CV


respect to her positive alcohol test, her history of drug and alcohol abuse, and her failure to

complete a treatment program, a rational trier of fact could have inferred Mother continued to

abuse drugs and alcohol after A.M.M. was removed and could have discredited Mother’s

testimony that she had been sober for over a year and had learned how to cope with her drug

addiction. See Smith v. Tex. Dep’t of Fam. & Protective Servs., No. 01-09-00173-CV, 2009 WL

4359267, at *10 (Tex. App.—Houston [1st Dist.] Dec. 3, 2009, no pet.) (mem. op.) (concluding

rational trier of fact could have inferred from appellant’s refusal to take court-ordered drug test

that she was using drugs and could have disbelieved appellant’s testimony that she used illegal

drugs only once).

       Mother argues her case is similar to In re A.G.K., No. 04-16-00315-CV, 2016 WL 6775590

(Tex. App.—San Antonio Nov. 16, 2016, no pet.) and Wetzel v. Wetzel, 715 S.W.2d 387, 390 (Tex.

App.—Dallas 1986, no pet.). The facts of those cases are distinguishable from the facts here. In

A.G.K., the court concluded the mother’s previous drug use did not support termination because

Mother rehabilitated herself, remained drug free for many years, and there was no evidence drug

use was a current or future threat to the children. A.G.K., 2016 WL 6775590, at *4. In Wetzel, the

mother suffered from mental disorders and physically abused the children. 715 S.W.2d at 390. The

evidence showed she had been treated successfully, and no evidence was presented that she was

currently abusing the children or might in the future. Id. In this case, despite repeated assessments

concluding she required in patient or outpatient treatment, Mother started but never completed any

treatment, and the evidence supports she continued to use illegal drugs and alcohol.

       We conclude the trial court could have formed a firm belief or conviction about the truth

of the State’s allegation that termination of Mother’s parental rights on the grounds of subsection

(E) was proper because Mother’s continued drug and alcohol use was a course of conduct that

endangered A.M.M.’s physical or emotional well-being. We therefore hold the evidence is both


                                                -9-
                                                                                                       04-20-00511-CV


legally and factually sufficient to support the trial court’s finding under section 161.001(b)(1)(E)

of the Texas Family Code.

         Because a finding of only one predicate ground is necessary and because we conclude the

evidence is sufficient to support the trial court’s finding under subsections (D) and (E), we do not

address the trial court’s findings under subsections (N), (O), or (P). See In re A.V., 113 S.W.3d

355, 362 (Tex. 2003).

              B. Legal and Factual Sufficiency of the Evidence in Support of the Best Interest
                 of A.M.M. Pursuant to Texas Family Code § 161.001(b)(2)

         Mother argues the evidence is not legally and factually sufficient to support the trial court’s

best-interest finding. To terminate parental rights, a trial court must find by clear and convincing

evidence one of the statutory predicate grounds and that termination is in the child’s best interest.

TEX. FAM. CODE § 161.001(b)(2). Under Texas law, there is a strong presumption that the best

interest of a child is served by keeping the child with a parent. In re R.R., 209 S.W.3d 112, 116

(Tex. 2006) (per curiam). However, a court must also presume that “the prompt and permanent

placement of the child in a safe environment is . . . in the child’s best interest.” TEX. FAM. CODE

§ 263.307(a). In making a best-interest determination, the factfinder looks at the entire record and

considers all relevant circumstances. See In re C.H., 89 S.W.3d 17, 27-29 (Tex. 2002).

         In determining the best interest of a child, a court should consider the factors set out in

section 263.307 of the Family Code. 3 Courts also apply the non-exhaustive Holley factors. See



3
  These factors include: the child’s age and physical and mental vulnerabilities; the frequency and nature of out-of-
home placements; the magnitude, frequency, and circumstances of the harm to the child; whether the child has been
the victim of repeated harm after intervention by the department; whether the child is fearful of returning to the child’s
home; the results of psychiatric, psychological, or developmental evaluations of the child, the child’s parents, other
family members, or others who have access to the child’s home; whether there is a history of abusive conduct by the
child’s family or others who have access to the child’s home; whether there is a history of substance abuse by the
child’s family or others who have access to the child’s home; the willingness and ability of the child’s family to seek
out, accept, and complete counseling services and to cooperate with and facilitate an appropriate agency’s close
supervision; the willingness and ability of the child’s family to effect positive environmental and personal changes
within a reasonable period of time; whether the child’s family demonstrates adequate parenting skills; and whether an


                                                          - 10 -
                                                                                                  04-20-00511-CV


Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). Those factors include: (1) the desires of

the child; (2) the present and future emotional and physical needs of the child; (3) the present and

future physical danger to the child; (4) the parental abilities of the individuals seeking custody; (5)

the programs available to assist these individuals to promote the best interest of the child; (6) the

plans held by the individuals seeking custody; (7) the stability of the home of the parent and the

individuals seeking custody; (8) the acts or omissions of the parent which may indicate that the

existing parent-child relationship is not a proper one; and (9) any excuse for the acts or omissions

of the parent. Id. This list of factors is not exhaustive, and not every factor must be proven for a

court to find that termination is in the child’s best interest. C.H., 89 S.W.3d at 27. Evidence of only

one factor may be sufficient to support the best interest finding, especially if the evidence shows

the parental relationship endangered the child’s safety. See id.

                      1. History of Substance Abuse and Domestic Violence

        The evidence at trial showed Mother struggled to complete drug treatment programs,

skipped multiple drug tests knowing they would be treated as a positive test result for drugs, but

maintained she had learned to manage her addiction. Caseworker Davis testified Mother has not

demonstrated an ability to change the behavior that led to the removal of A.M.M. Mother was

unable to comply with the drug and alcohol treatment and testing requirements in the family plan,

and she left A.M.M. in Father’s care, who she knew used methamphetamines and who tested

positive for them while A.M.M. was in his care. Davis testified Mother was encouraged to return

to San Antonio because the Department could not offer her services in Oklahoma. Davis further

testified Mother chose out-of-state work over getting treatment for her substance use disorder.




adequate social support system consisting of an extended family and friends is available to the child. See TEX. FAM.
CODE § 263.307.


                                                       - 11 -
                                                                                         04-20-00511-CV


        Although Mother did not comply with the family plan’s requirement to submit to random

drug tests, she testified she had demonstrated through her two negative drug tests that she had

learned to cope with her substance use disorder. Mother minimized her alcohol use during her

testimony, admitting she tested positive for it, but stating it was because she consumed a single

beer the previous evening for back pain. She testified the Department refused to help her complete

a drug program after she relocated to Oklahoma. Mother further testified she was unable to

complete drug treatment programs because other patients bullied her, she relocated to Tulsa from

Comanche to live with her boyfriend, and she had work schedule conflicts. After failing to

participate in several drug treatment programs, Mother began an outpatient treatment program a

few months before trial, attending AA and NA meetings. However, Mother conceded during her

testimony that she was informed the AA and NA meetings were not sufficient to satisfy her

obligations under the family plan. Mother nevertheless claimed she could not complete other such

services because she was being treated by one organization and could not “double-dip” with

another organization.

        As noted above, Father physically abused Mother to the point of hospitalization. Mother

testified she concealed Father’s domestic violence because she did not want to have to choose

between Father and A.M.M. Davis advised Mother she should attend domestic violence classes,

but Mother indicated she had not sought any classes or counseling for it.

        We conclude the evidence supports Mother has not taken sufficient steps toward addressing

her drug and alcohol use disorders or her domestic violence experience, and these factors weigh

strongly in favor of the trial court’s finding it is in the best interest of A.M.M. to terminate Mother’s

parental rights.




                                                  - 12 -
                                                                                      04-20-00511-CV


                    2. Mother’s History of Mental Illness

        Mother has a long history of mental illness that she manages through prescription

medication but without counseling or therapy. Mother testified she has been diagnosed with

bipolar disorder, and she attempted suicide a few years before A.M.M. was born. She further

testified she left A.M.M. and Father at Haven for Hope to check herself into the San Antonio State

Hospital because she was experiencing paranoia and delusions that may have been induced by

methamphetamines, causing her to hear loud voices. She takes prescription medication for her

mental illness, but she still hears quieter voices frequently, although not daily. Davis testified he

knew Mother was taking medication to maintain her mental health and was unaware of Mother

having any mental health episodes since the case was pending. He further testified Mother

completed a psychosocial evaluation, but she did not attend counseling and therapy regularly.

Mother began counseling at Chisholm Trail Church of Christ in early 2020, but she attended only

three sessions. Mother testified that after she moved to Tulsa, Davis recommended she find local

counseling. In Tulsa, she started counseling with Catholic Charities in July 2020 but skipped some

sessions. She testified she missed counseling sessions at Catholic Charities because she failed to

pay her phone bill and slept through one session because she works night shifts. She admitted she

also did not attend her session the week before the trial.

        The evidence establishes that Mother manages her mental illness with medication, but she

does not attend counseling regularly. This factor is neutral with respect to the trial court’s best-

interest finding.

                    3. Mother’s Visits with A.M.M.

        Davis testified Mother had no contact with A.M.M. beginning from the date of removal

through May 2020 and had sporadic visits with the child thereafter. Davis scheduled visits with

A.M.M. in person between January and May 2020, but Mother had no visits with A.M.M. during


                                                - 13 -
                                                                                     04-20-00511-CV


that time. Davis scheduled ten virtual visits for Mother and A.M.M. between May and July 2020,

but she only fully attended five, was late for two, and missed three of them. Mother had one in-

person visit with A.M.M. in September, but she spent the majority of time trying to find a place

for them to visit because a number of parks were closed. During the visit, Mother did not feed

A.M.M. or change his diaper. After the visit, Davis asked Mother to return for another visit, but

she declined to do so. Mother did not address why she did not seek to visit with A.M.M. before

she left San Antonio for Oklahoma in November 2019, but she testified she did not have the money

to make in person visits with A.M.M. after she moved to Oklahoma.

       The evidence does not support Mother has taken steps to make consistent visits and form

any bond with A.M.M., and this factor heavily weighs in support of the trial court’s best-interest

finding.

                   4. The Present and Future Needs of A.M.M.

       A.M.M. requires physical therapy, occupational therapy, and speech therapy twice a

month. Foster Mother ensures A.M.M. receives the therapy and, at the time of trial, was seeking a

referral for a developmental disability specialist. Davis testified Mother would not be able to meet

the physical and emotional needs of A.M.M. and would be a danger to the child if returned to her.

Davis also testified Mother completed a parenting class but had not otherwise demonstrated the

ability to parent. Mother testified she knew A.M.M. had special needs, but had not established any

childcare plans, and testified Davis had been vague about A.M.M.’s needs.

       The evidence does not support Mother has taken steps to familiarize herself with the

developmental needs of A.M.M. or to prepare for the child’s care in that regard. This factor also

heavily weighs in support of the trial court’s best-interest finding.




                                                - 14 -
                                                                                        04-20-00511-CV


                   5. A Stable Home and Support System

       Although Mother has a suitable home, she has struggled to maintain a steady job and does

not have a meaningful relationship with her Oklahoma family. Davis testified Mother had housing

suitable for A.M.M. in Tulsa with her boyfriend. He further testified Mother has had sporadic

employment, with nothing lasting longer than a few months. Davis also testified Mother’s support

network in Tulsa consisted of only her boyfriend because she was estranged from her family.

       Mother testified she had three different jobs between February and September 2020, not

lasting more than a couple of months at any of them. She testified she left them for various reasons

including low pay, seasonal work, and relocating across Oklahoma. Three weeks before trial, she

began working a night shift at a retail store warehouse. Mother also received food stamps and had

been able to save money and buy a crib, car seat, and baby toys for A.M.M. However, she did not

provide any financial support for A.M.M. between November 2019 and May 2020 and the record

is not clear for the time period thereafter. Mother also does not have health insurance, but she

testified her current employer has a good health insurance program. Finally, she testified her

support system consisted of her boyfriend, friends, and her boyfriend’s family.

       The evidence supports Mother has a suitable home for A.M.M., but she has struggled to

maintain a stable job, has moved frequently, and has a support system in Tulsa but is estranged

from her family. This factor is neutral with respect to the trial court’s best-interest finding.

                   6. Desires of A.M.M.

       A.M.M. was three months old at the time of removal and fifteen months old at the time of

trial. When, as here, a child is too young to express his desires, the trial court may consider whether

the child has bonded with current caregivers, is well cared for by them, and has spent minimal time

with the parent. See In re D.A.B., No. 04-19-00629-CV, 2020 WL 1036433, at *7 (Tex. App.—

San Antonio Mar. 4, 2020, no pet.) (mem. op.). Davis declined to say whether Mother and A.M.M.


                                                 - 15 -
                                                                                      04-20-00511-CV


had developed a bond because A.M.M. was an infant, but he testified Mother was “appropriate”

during their visits. The testimony at trial established Mother had few virtual visits with A.M.M.

and only one in-person visit after which she declined additional visits.

          A.M.M. is thriving with Foster Mother—who has cared for the child since he was removed

from his parents. Foster Mother testified she and A.M.M. have bonded, she sees the child as her

own, and she would like to formalize adoption. She testified A.M.M. was very quiet upon arrival,

but the child is now very outgoing. She hosted a small first birthday party for A.M.M. with some

virtual attendees.

          Having reviewed all of the evidence, we conclude the trial court could reasonably have

formed a firm belief or conviction that termination of Mother’s parental rights is in A.M.M.’s best

interest, and the evidence is therefore legally and factually sufficient to support that finding. See

In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).

                                           CONCLUSION

          We conclude the evidence is legally and factually sufficient to support the trial court’s

findings that termination of Mother’s rights was warranted under sections 161.001(1)(D), (E), and

(2) of the Family Code. We therefore affirm the trial court’s order terminating A.H.’s parental

rights.

                                                   Luz Elena D. Chapa, Justice




                                                - 16 -